DETAILED ACTION

Claims 1-5 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yadav et al. (U.S. 9743269  B1, hereinafter “Yadav”).

 	As to claims 1 and 5, Yadav discloses a computer-implemented method, in a cloud-based gateway of a data communication system coupled in communication with a plurality of network devices and a microservices server, implemented at least partially in hardware, for providing vendor-agnostic network service to heterogenous network infrastructure components, the method comprising the steps of: 
 	registering, with an SDN (software-defined networking) controller running on a processor of the cloud-based gateway, microservices (column 9, lines38-45; discloses “FIG. 1, controller 14 is a software-defined network controller (also referred to as an “application-driven network controller (‘ADN’)”) that configures various network elements within network system 2. In general controller 14 is responsible for …creation and deletion of services (e.g., using a virtual machine orchestrator) and management of the switches and routers in network system 2 through which the data flows.);
 	 registering, with the SDN controller, a plurality of SDN agents installed within the plurality of network devices and located remotely on the data communication system from the cloud-based gateway (column 9, lines 38-45; discloses “FIG. 1, controller 14 is a software-defined network controller (also referred to as an “application-driven network controller (‘ADN’)”) that configures various network elements within network system 2. In general controller 14 is responsible for creation and modification of service paths, creation and deletion of services (e.g., using a virtual machine orchestrator) and management of the switches and routers in network system 2 through which the data flows.); 
 	receiving, through a network interface of the cloud-based gateway, specific local configuration data collected by a specific SDN agent locally at the network device and identifying a microservice appropriate based on the specific local configuration data (column 9, lines 45-50; discloses “controller 14 receives topology information from network system 2. Controller 14 may, for example, utilize a software-defined networking (SDN) protocol to receive topology information from one or more of network device.” And “Controller 14 may configure elements of network system 2 based on the analytics received from analytics system 12. For example, controller 14 may change the topology of network system 2 by altering the resources available within network system 2. Controller 14 may cause one or more virtual servers to initialize and begin executing in order to handle an increased load of a certain type of network traffic.”); 
 	associating, and storing in a memory element of the cloud- based gateway, the identified microservice with the specific SDN agent (column 6, lines 49-55; discloses “mobile network gateway 4 includes or is connected to a traffic detection function (TDF) device that includes PCEF 22, analytics 24, and forwarding plane 26 and that performs techniques described herein with respect to the mobile network gateway 4. In general, a TDF performs application traffic detection and reporting of detected applications' traffic along with an application instance identifier and service data flow descriptions to the PCRF”);  23 of 27Atty. Dckt. No.: MON-Oil 
 	collecting local runtime data from the plurality of network devices (column 8, lines 44-54; discloses “PCEF 22 may configure forwarding plane 26 to collect information about packets and packet flows on a per subscriber basis (i.e., using subscriber-specific rules). Forwarding plane 26 may collect application information associated with the packet, location information (e.g., geographic location information) associated with the mobile device that is the source or destination of the packet,  service information associated with the packet, demographic information of the subscriber associated with the mobile device, and service provider information associated with the packet flow (e.g., video streaming from a particular website”); 
 	parsing and routing the local runtime data to the identified microservice for processing, wherein the microservice applies the local runtime data to a set of rules to determine an action to be performed at a specific network device (column 9, lines 20-25; discloses “analytics system 12 may, based on the results of the analysis of the received data, alter the data being collected by, for example, changing the granularity of the data collection, targeting a certain set or subset of users for data collection, or limiting the data collection based on location or type of content.”); and 
 	confirming execution of the action at the specific network device through a command to the specific SDN agent (column 9, lines 25-30; discloses “analytics system 12 may also provide results of the analysis to controller 14. For example, analytics system 12, based on the real-time network usage and user behavior data, may provide information to controller 14 regarding reallocation of network resources. “ ).  

 	As to claim 2, Yadav discloses the method of claim 1, wherein the specific SDN agent is associated with more than one microservice (column 16, lines 52-55; discloses “ PGW 80 associated a particular one of charging profiles with a subscriber upon or as part of establishing a bearer to transport service data traffic for services used by the subscriber. “).  

 	As to claim 3, Yadav discloses the method of claim 1, wherein the network device comprises at least one of: a Wi-Fi router, an access point, a switch, a bride device, and a network extender device (column 6, lines 12-15; discloses “The backhaul network may also include network devices such as aggregation devices and routers.”).  

 	As to claim 4, Yadav discloses the method of claim 1, wherein the SDN controller and the SDN agents communicate with OpenFlow (column 9, lines 50-53; discloses “SDN protocol is “OpenFlow,” which is a communication protocol that provides direct access to the data plane of a network switch or router.”).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Chong et al. (U.S. 2020/0228999 A1) discloses obtaining, by a user plane data processing network element, at least one matching condition that is from a data analytics network element, where each of the at least one matching condition corresponds to at least one service type or at least one execution rule; receiving, by the user plane data processing network element, user plane data; and obtaining, by the user plane data processing network element based on the at least one matching condition, a service type associated with the user plane data or an execution rule associated with the user plane data. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457